DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 20-24, 29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: these claims are drawn to varying particular details of further embodiments shown in figures 6 and 7. These details include particular details of the cavity portions which differ from the embodiment of fig.2 and in addition different types of gearing arrangements which differ from the embodiment of fig.2. In addition, the carrier of fig.2 is not the component that has the cavity portion. Claim 29 recites detailed positioning of the bearing dispositions and cavity portions of fig.7. These mutually exclusive characteristics would require at least a different field of search since different search queries and different prior art would be required to find the different arrangements of the cavity portions as well as different classification searches to find the different types of gearing being claimed. Thus there would be a very different pool of prior art that would need to be searched.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-24, 29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cavity portion comprises only (s) canceled from the claim(s). It is not clear if the embodiment of fig.2 shows only one opening that goes cylindrically around the bearing area, the specification does not elaborate on this.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fitzpatrick (GB 344703 A).
(fig.1, 11, 12) which is not provided in the cavity portion; and a component (housing 10) which constitutes the reduction gear and in which a cavity portion (opening for pipe 16) is provided; and a reduction mechanism (gearing therein) that is not provided in the cavity portion, wherein the component comprises a reinforcement structure (absent any particular definition of a reinforcement structure, the pipe 16 reads on a reinforcement structure since it is capable of reinforcing the opening in the housing 10 by virtue of its structural connection therewith) which is provided to partially fill an inside of the cavity portion and forms a void (the pipe is hollow and thus partially fills the cavity portion), which is filled with air or fluid (the pipe allows air therethrough), in the cavity portion.
Regarding claim 2, Fitzpatrick discloses the reduction gear according to claim 1, wherein the component is a casing which accommodates the reduction mechanism (see fig.1).  
Regarding claim 25, Fitzpatrick discloses the reduction gear according to claim 1, wherein the cavity portion comprises only one opening (only one opening for pipe 16) with respect to a space in which the reduction mechanism is accommodated or an external space.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 25-28, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (USP 8858380) in view of KR 200410943 Y1.
(fig.2, G1); and a component (housing of G1) which constitutes the reduction gear and in which a cavity portion (96) is provided; and a reduction mechanism (gearing therein) that is not provided in the cavity portion. The channel being used to communicate fluid being air or liquid.
Ishizuka et al. fails to disclose wherein the component comprises a reinforcement structure which is provided to partially fill an inside of the cavity portion and forms a void, which is filled with air or fluid, in the cavity portion.  
KR ‘943 teaches the concept of providing a cavity portion (the cavity inside the channel of a handlebar 10) with reinforcement structure (fig.4 and fig.5, 12) which is provided to partially fill an inside of the cavity portion and forms a void, which is filled with air or fluid, in the cavity portion (as evident in the figures).  KR ‘943 specifically mentions the purpose of this reinforcement is to strengthen the hollow portion of the channel of the handlebar. 
This art is analogous to Applicant’s application in light of being reasonable pertinent to the same problem faced by applicant, that of a channel in a structure which requires reinforcement in order to provide strengthening of said channel or cavity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cavity portion in the channel disclosed in Ishizuka et al. to include a reinforcement structure as taught and/or suggested by KR ‘943 for the purpose of structurally strengthening the channel and provide a longer lifetime to the structure. This is further a predictable result of providing structural reinforcement to an otherwise hollow member.
(see fig.2).  
Regarding claim 3, Ishizuka discloses the reduction gear according to claim 2, wherein a first space and a second space  (P1 and P2 form the spaces) are provided in the casing, and wherein the cavity portion allows the first space and the second space to communicate with each other.  
Regarding claim 4, Ishizuka discloses reduction gear according to claim 1, wherein the component comprises a bearing disposition portion in which a bearing is disposed (bearing 78 disposed in the portion thereof), and wherein the cavity portion is provided at a position overlapping the bearing disposition portion when viewed in a radial direction (seen in fig.2).  
Regarding claim 5, Ishizuka discloses the reduction gear according to claim 4, wherein the component is a casing accommodating the reduction mechanism, and wherein the cavity portion is provided radially outward of the bearing disposition portion (seen in fig.2).  
Regarding claim 6, Ishizuka discloses the reduction gear according to claim 1, wherein a metal member formed of a metal-based material and a resin member (fig.1, the lip seals formed around shaft 68 read on a resin member) formed of a resin-based material are provided, and wherein the component is the metal member (evident from the cross hatching of the housing).  
Regarding claim 7, Ishizuka discloses the reduction gear according to claim 1, wherein the cavity portion is provided so as to form a closed space inside the component (seen in fig.2). 
Regarding claim 25, Ishizuka discloses the reduction gear according to claim 1, wherein the cavity portion comprises only one opening (the cavity portions 96, 98 form only one opening each) with respect to a space in which the reduction mechanism is accommodated or an external space.  
Regarding claim 26, Ishizuka discloses the reduction gear according to claim 25, wherein the cavity portion is provided so as to form a closed space inside the component (this “closed space” is being interpreted in light of Applicant’s specification to imply that the cavity portion is a hole through the component or rather that the component surrounds the cavity portion, thus the prior art reads on this since it has the same arrangement as shown in Applicant’s figure 2).  
Regarding claim 27, Ishizuka discloses the reduction gear according to claim 25, wherein the component is provided with a plurality of the cavity portions (96, 98) which do not communicate with each other.  
Regarding claim 28,  Ishizuka in view of KR ‘943 discloses the reduction gear according to claim 1, wherein the component is provided so that reinforcing materials constituting the reinforcement structure and an inner wall surface of the cavity portion are integrally formed of the same material (as taught by KR ‘943; the reinforcement would be the same material),  wherein all the reinforcing materials constituting the reinforcement structure are directly connected to the inner wall surface of the cavity portion (see fig.4 or fig.5 in the KR reference).  
Regarding claim 30, Ishizuka discloses the reduction gear according to claim 4, wherein the reinforcement structure is provided at a position overlapping the bearing disposition portion when viewed in the radial direction (evident in fig.2, the reinforcement would be provided overlapping the bearing disposition).  
(as seen in fig.2, the component separates an outside and inside of the housing and the cavity is provided within the casing such that the two spaces do not communicate).  
Regarding claims 32 and 33, Ishizuka in view of KR ‘943 discloses the reduction gear wherein the reinforcement structure is the lattice structure in which the plurality of linear reinforcing materials is regularly assembled with each other (the honeycomb structures of fig.4 or fig.5 in KR ‘943 read on this).  
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that KR 200410943 Y1 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, KR 200410943 Y1 is analogous to Applicant’s application in light of being reasonable pertinent to the same problem faced by applicant, that of a channel in a structure which requires reinforcement in order to provide strengthening of said channel or cavity. This was also described in the office action as originally presented to Applicant in an attempt to avoid this argument. Applicant’s specification provides that a cavity portion would benefit from having a reinforcement structure to thereby provide the inherent function of reinforcing said cavity. This is the problem being addressed by Applicant .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656